DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.10-2019-0072236, filed on 06/18/2019.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 3/23/2020 has been considered.
Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus for measuring a Raman spectrum, the apparatus comprising: a processor configured to: adjust a Raman probe parameter; set a Raman probe with the Raman probe parameter; determine a degree of similarity between the difference spectrum and an analyte Raman spectrum; determine an optimal Raman probe parameter based on the degree of similarity; and obtain a Raman spectrum of the sample for measuring bio-information by setting the Raman probe with the optimal Raman probe parameter, in combination with the rest of the limitations of the claim.
	Claims 2-9 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of measuring a Raman spectrum, the method comprising: adjusting a Raman probe parameter; setting a Raman probe with the Raman probe parameter; determining a degree of similarity between the difference spectrum and an analyte Raman spectrum; determining an optimal Raman probe parameter based on the degree of similarity; and obtaining a Raman spectrum of the sample for measuring bio-information by setting the Raman probe with the optimal Raman probe parameter, in combination with the rest of the limitations of the claim.
	Claims 11-17 are allowed by the virtue of dependency on the allowed claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Mahadevan-Jansen et al. (US 2009/0021724 A1) teaches an apparatus for evaluating a target of interest of a living subject. In one embodiment, the apparatus has a first light source for generating a broadband light, a second light source for generating a monochromatic light, a beamsplitter optically coupled to the first light source for receiving the broadband light and splitting it into a reference light and a sample light, a reference arm optically coupled to the beamsplitter for receiving the reference light and returning it into the beamsplitter, and a probe having a working end placed proximal to a target of interest of a living subject, optically coupled to the beamsplitter and the second light source for receiving the sample light and the monochromatic light, delivering them from the working end to the target of interest, collecting from the working end a backscattering light and a Raman scattering light that are obtained from interaction of the sample light and the monochromatic light with the target of interest, respectively, and returning the backscattering light into the beamsplitter so as to generate an interference signal between the returned backscattering light and the returned reference light in the beamsplitter. However, Mahadevan-Jansen does not disclose the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886